Exhibit 10.4

NON-QUALIFIED STOCK OPTION AGREEMENT

UNDER THE AMENDED AND RESTATED

DESTINATION MATERNITY CORPORATION

2005 EQUITY INCENTIVE PLAN

DESTINATION MATERNITY CORPORATION, a Delaware corporation (the “Company”),
hereby grants to MARLA A. RYAN (the “Optionee”) an option to purchase a total of
[•] shares of Common Stock (the “Shares”) of the Company, at the price and on
the terms set forth herein, and in all respects subject to the terms and
provisions of the Company’s 2005 Equity Incentive Plan, as amended from time to
time (the “Plan”), which terms and provisions are incorporated by reference
herein. Unless the context herein otherwise requires, the terms defined in the
Plan shall have the same meanings herein.

1.    Nature of the Option. This Option is intended to be a non-statutory stock
option and is not intended to be an Incentive Stock Option within the meaning of
Section 422 of the Code, or to otherwise qualify for any special tax benefits to
the Optionee.

2.    Date of Grant; Term of Option. This Option was granted on [•, 2018] (the
“Grant Date”), and it may not be exercised later than [•, 2028], subject to
earlier termination as provided in the Plan.

3.    Option Exercise Price. The Option exercise price is $[•] per Share.

4.    Exercise of Option.

(a)    Right to Exercise. Subject to Section 7 of the Plan (and provided, in
each case, that the Optionee remains in continuous service with the Company or
an Affiliate of the Company through the applicable vesting date), the Option
will become exercisable during its term only in accordance with the terms and
provisions of the Plan and this Agreement, as follows:

The Option will vest in four equal, annual installments, on the first, second,
third, and fourth anniversaries of the Effective Date, as such term is defined
in the Executive Employment Agreement between the Company and Optionee, dated
November 1, 2018 (the “Employment Agreement”). In the event that within two
(2) years of the consummation of a Change in Control, Executive’s employment is
terminated in a Qualifying Termination (as such term is defined in the
Employment Agreement), any portion of the Option that is unvested, shall become
immediately vested and exercisable as of the effective date of such Qualifying
Termination.

(b)    Method of Exercise. This Option shall be exercisable by written notice
which shall state the election to exercise this Option, the number of Shares in
respect to which the Option is being exercised and such other representations of
agreements as to the Optionee’s investment intent with respect to such Shares as
may be required by the Company hereunder or pursuant to the provision of the
Plan. Such written notice shall be signed by the Optionee and shall be delivered
in person or by certified mail to the Secretary of the Company or such other
person as may be designated by the Company. The written notice shall be
accompanied by payment of the purchase price and the amount of any tax
withholding arising in connection with the exercise of the Option. Payment of
the purchase price shall be by check or such consideration and method of payment
authorized by the Board or the Committee pursuant to the Plan. The certificate
or certificates for the Shares as to which the Option shall be exercised shall
be registered in the name of the Optionee and shall be legended as required
under the Plan and/or applicable law.

 

1



--------------------------------------------------------------------------------

Exhibit 10.4

 

(c)    Restrictions on Exercise. This Option may not be exercised if the
issuance of the Shares upon such exercise would constitute a violation of any
applicable federal or state securities laws or other laws or regulations. As a
condition to the exercise of this Option, the Company may require the Optionee
to make a representation and warranty to the Company or otherwise enter into any
stock purchase or other agreement as may be required by any applicable law or
regulation or as may otherwise be reasonably requested by the Board or
Committee.

5.    Investment Representations. Unless the Shares have been registered under
the Securities Act of 1933, in connection with acquisition of this Option, the
Optionee represents and warrants as follows:

(a)    The Optionee is acquiring this Option, and upon exercise of this Option,
he or she will be acquiring the Shares for investment in his or her own account,
not as nominee or agent, and not with a view to, or for resale in connection
with any distribution thereof.

(b)    The Optionee has a preexisting business or personal relationship with the
Company or one of its directors, officers or controlling persons and by reason
of his or her business or financial experience, has, and could be reasonably
assumed to have, the capacity to protect his or her interest in connection with
the acquisition of this Option and the Shares.

6.    Nontransferability of Option. This Option may not be sold, pledged,
assigned, hypothecated, gifted, transferred or disposed or in any manner either
voluntarily or involuntarily by the operation of law, other than by the will or
by the laws of descent or distribution, and may be exercised during the lifetime
of the Optionee only by such Optionee. Subject to the foregoing and the terms of
the Plan, the terms of this Option shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

7.    Continuation of Service. Neither the Plan nor this Option shall confer
upon any Optionee any right to continue in the service of the Company or any of
its subsidiaries or limit in any respect the right of the Company to discharge
the Optionee at any time, with or without cause and with or without notice.

8.    Withholding. The Company may withhold from any consideration payable to
Optionee any taxes required to be withheld by federal, state or local law as a
result of the grant or exercise of this Option or the sale or other disposition
of the Shares issued upon exercise of this Option. If the amount of any
consideration payable to the Optionee is insufficient to pay such taxes or if no
consideration is payable to the Optionee, upon request of the Company, the
Optionee (or such other person entitled to exercise the Option pursuant to
Section 7 of the Plan) shall pay to the Company an amount sufficient for the
Company to satisfy any federal, state or local tax withholding requirements it
may incur, as a result of the grant or exercise of this Option or the sale of or
other disposition of the Shares issued upon exercise of this Option.

9.    The Plan. This Option is subject to, and the Optionee agrees to be bound
by, all of the terms and conditions of the Plan as such Plan may be amended from
time to time in accordance with the terms thereof. Pursuant to the Plan, the
Board is authorized to adopt rules and regulations not inconsistent with the
Plan as it shall deem appropriate and proper. A copy of the Plan in its present
form is available for inspection during business hours by the Optionee or the
persons entitled to exercise this Option at the Company’s principal office. All
questions of the interpretation and application of the Plan and the Option shall
be determined by the Committee designated under the Plan, and determination
shall be final, binding and conclusive.

 

2



--------------------------------------------------------------------------------

Exhibit 10.4

 

10.    Entire Agreement. This Agreement, together with the Plan, represents the
entire agreement between the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature.

11.    Governing Law. This Agreement will be construed in accordance with the
laws of the Commonwealth of Pennsylvania, without regard to the application of
the principles of conflicts of laws.

12.    Amendment. Subject to the provisions of the Plan, this Agreement may only
be amended by a writing signed by each of the parties hereto.

13.    Execution. This Agreement may be executed, including execution by
facsimile signature, in one or more counterparts, each of which will be deemed
an original, and all of which together shall be deemed to be one and the same
instrument.

[This space intentionally left blank; signature page follows]

 

3



--------------------------------------------------------------------------------

Exhibit 10.4

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Optionee has executed this Agreement, in each case
on November     , 2018.

 

COMPANY DESTINATION MATERNITY CORPORATION By:       Name:     Title:   OPTIONEE
  Marla A. Ryan

 

4